        CASE 0:16-cv-01661-SRN-KMM Doc. 67 Filed 04/01/21 Page 1 of 4




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA

  United States of America,                        Case No. 16-CV-1661 (SRN/KMM)

                       Plaintiff,

  v.                                                             ORDER

  Thomas Jensen,

                       Defendant.



       Defendant Thomas Jensen was previously convicted in federal court on counts of

assault on a federal officer and mailing threatening communications. See Petition ¶ 2

[Doc. No. 1]. Jensen was sentenced to prison and a term of supervised release, which

was later revoked after Jensen threatened staff members at a residential community

corrections center. See United States v. Jensen, 583 F. App’x 558, 558 (8th Cir. 2014)

(per curiam). As Jensen’s term of imprisonment following revocation of supervise

release neared completion, the government petitioned this Court pursuant to 18 U.S.C.

§ 4246 for a hearing on Jensen’s mental condition. The Court concluded that, as a result

of his mental capacity, release of Jensen to the community created a substantial risk of

injury to others and ordered that Jensen be committed to the custody of the Attorney

General under § 4246. Jensen was later conditionally released, but that conditional

release was in turn revoked by this Court in February 2020. See Order of February 20,

2020 [Doc. No. 65].



                                             1
        CASE 0:16-cv-01661-SRN-KMM Doc. 67 Filed 04/01/21 Page 2 of 4




       This matter is now before the Court for consideration of a document filed by

Jensen that — although labeled as a memorandum in opposition to the government’s

earlier (and long since adjudicated) motion for revocation of his conditional release — is

more accurately characterized as a motion either for compassionate release pursuant to 18

U.S.C. § 3582(c)(1), or as a petition for discharge pursuant to 18 U.S.C. § 4247(h). See

Doc. No. 66. In his memorandum, Jensen argues that conditions at the facility where he

is presently detained are unsafe due to the ongoing COVID-19 pandemic; he also argues

that he no longer poses a risk to others. Id.

       Jensen’s motion is denied without prejudice. To the extent that Jensen is seeking

release pursuant to § 3582(c)(1) based on health conditions at the facility where he

currently resides, that statute permits a court only to “reduce [a] term of imprisonment.”

But Jensen is no longer subject to a term of imprisonment; he is subject to civil-detention

order entered pursuant to § 4246. Section 3582(c)(1) is inapplicable to Jensen.

       Even if that provision were applicable, however, Jensen has not adequately alleged

that the conditions at the facility where he resides constitute a “extraordinary and

compelling reasons” for his release. 18 U.S.C. § 3582(c)(1)(A)(i). Jensen argues that he

does not believe the facility — the Federal Medical Center in Rochester, Minnesota —

would be adequately prepared to treat him should he contract COVID-19, but Jensen

provides no reason to believe this is true. Moreover, as noted last year at the time that

Jensen’s conditional release was revoked, “if he were released to his home at this time,

Mr. Jensen’s housing, financial resources, and access to healthcare would be entirely

uncertain.” Report and Recommendation of February 5, 2020, at 5 [Doc. No. 64]. That

                                                2
        CASE 0:16-cv-01661-SRN-KMM Doc. 67 Filed 04/01/21 Page 3 of 4




Jensen is more likely to receive adequate medical treatment outside of his current facility

is doubtful.

       Jensen also argues that, regardless of the conditions at the facility where he

resides, he should again be discharged because he no longer poses a risk to others. A

person committed under § 4246 may file a petition for discharge pursuant to 18 U.S.C.

§ 4247(h), but the motion must be filed by “counsel for the person or his legal guardian.”

Jensen may not petition for discharge himself; he may do so only through a lawful

representative. See United States v. O’Laughlin, 934 F.3d 840 841 (8th Cir. 2019);

United States v. Perales, 826 F. App’x 578, 579 (8th Cir. 2020) (per curiam).

Accordingly, insofar as Jensen seeks discharge under § 4247(h), the motion is denied

without prejudice. That said, this Court will direct that a copy of Jensen’s motion and

this Order be mailed to Jensen’s attorney of record in this matter for consideration of

whether a petition for discharge under § 4247(h) would in fact be appropriate at this time.

                                          ORDER

       Based on the foregoing, and on all of the files, records, and proceedings herein, IT

IS HEREBY ORDERED THAT:

       1.      The motion for compassionate release of defendant Thomas Jensen [Doc.

               No. 66] is DENIED WITHOUT PREJUDICE.

       2.      The Clerk of Court is directed to mail one copy of Jensen’s motion [Doc.

               No. 66] and this Order to Jensen’s attorney of record in this matter.




                                              3
     CASE 0:16-cv-01661-SRN-KMM Doc. 67 Filed 04/01/21 Page 4 of 4




Dated: April 1, 2021                  s/Susan Richard Nelson
                                      SUSAN RICHARD NELSON
                                      United States District Judge




                                  4
